BROCK, Chief Judge.
The record on appeal in this case was settled on 8 December 1976. The transcript of the record on appeal was certified to this Court by the Clerk of Superior Court, Caldwell County, on 11 February 1977, 65 days after settlement of the record on appeal. Appellate Rule 11(e) requires: “Within 10 days after the record on appeal has been settled . . . the appellant shall present the items constituting the record on appeal to the clerk of superior court for certification.”
Plaintiff has failed to refer us to the pertinent assignments of error and exceptions immediately following each question presented in his brief as required by Appellate Rule 28(b)(3).
*128The North Carolina Rules of Appellate Procedure are mandatory. White v. Lawrence, 33 N.C. App. 631, 236 S.E. 2d 30 (1977). Furthermore, from a cursory reading of the arguments presented in plaintiff’s brief, it appears that this appeal has no merit. However, for failure to comply with the Rules of Appellate Procedure, this appeal is dismissed.
Appeal dismissed.
Judges Martin and Clark concur.